Smith, P. J.
This is an action brought by plaintiff against defendant, a town mutual fire insurance corporation organized under the statute of this state, to recover a fire insurance policy issued by the latter to the former for $1,200. There was a trial and a judgment for plaintiff and the defendant appealed.

insurance: value,

The defendant as ground for reversing the judgment assigns as error the action of the circuit court in the giving of two of the plaintiff’s instructions. The first of which told the jury in g^gfa^g, that they believed from the evidence that the plaintiff owned the insured property at the time of the destruction thereof by fire and that the various items thereof “were each worth the amount of the insurance thereon,” etc., the verdict should be for plaintiff. This, we think, was equivalent to telling the jury that if they believed that the cash value of the property at the time of the loss was equal to the amount of insurance placed thereon, to find for plaintiff. When one asserts in common parlance that a piece of property is worth a certain sum he is thereby understood to mean and refer to the cash value. And we have no doubt that such was the understanding of the jury.
The defendant contends that there is an absence of any evidence tending to prove the value of the *272property destroyed but an examination of the record has convinced us that this contention ought not to be sustained.

Wom“jny“vexj! harmide¿aerror.

The other of the plaintiff’s instructions already referred to told the jury that if the defendant vexatiously refused to pay plaintiff any of the items of insurance within a reasonable time after the same became due, they might add to such item or items and interest thereon a further allowance of not exceeding ten per cent of the amount of such item or items. The defendant insists further that it is exempt from the operation of chapter 89, Revised Statutes. Among the provisions of this chapter is section 5927, upon which plaintiff’s instruction is based. We think this insistence should be upheld. Acts 1895, p. 200; Warren v. Ins. Co., 72 Mo. App. 188.
But while this is so a reference to the verdict will show that the jury did not allow the ten per cent authorized by plaintiff’s instruction, so that it appears from the record that the error was in its effect absolutely harmless to defendant, and therefore no ground for reversing the judgment.
Accordingly the judgment will be affirmed.
All concur.